Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a fire retardant barrier material”. It is unclear what materials comprise a fire retardant barrier material.
Claim 18 recites “the pressure sensor”. This term lacks antecedent basis as it is not provided for in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 7-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8726586 to Stevens et al. (Stevens) in view of U.S. Patent 2191774 to Reed (Reed).
Regarding claims 1 and 17, Stevens teaches a damper assembly configured to extend through a first substrate separating a conditioned space and an unconditioned space in a building structure (6, Figure 2), the damper assembly comprising an interior door moveable between a normally closed position and an open position (Col. 5 lines 15-34); an exhaust assembly configured to extend through a second substrate separating the unconditioned space and an exterior of the building structure, the exhaust assembly comprising an electric motor configured to rotate an fan (7 and 15, Figure 7); and a control circuit configured to activate the exhaust assembly to generate an initial flow of exhaust air from the unconditioned space to the exterior of the building structure while the interior door of the damper assembly is in the normally closed position (Col. 5 lines 15-34 discloses operating the fan with the damper closed), and to subsequently transition the interior door of the damper assembly to the open position responsive to a measured environmental parameter associated with the unconditioned space to establish a combined flow of exhaust air from the conditioned space, through the damper assembly, through the unconditioned space, and through the exhaust assembly to the exterior of the building structure (Col. 5 lines 15-34).
Stevens is silent on the fan having an impeller.
Reed is silent on an impeller (Claims 3-9, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Stevens with the teachings of Reed to provide an impeller. Doing so would provide an air mover that is compact and works well with high static pressure.
Regarding claim 4, Stevens teaches wherein the conditioned space comprises an interior inhabited portion of a residential structure and the unconditioned space comprises a selected one of an attached garage or an attic of the residential structure (Figure 2).
Regarding claim 5, Stevens teaches wherein the exhaust assembly further comprises an exterior door moveable between a normally closed position and an open position, and wherein the control circuit further operates to transition the exterior door of the exhaust assembly to the open position prior to activation of the impeller (Col. 5 lines 15-34 and Figure 7 disclose a door made of louvres which opens prior to operation of the fan).
Regarding claim 7, Stevens teaches wherein the measured environmental parameter comprises at least a selected one of a pressure, a temperature, a humidity level, an airflow rate, or a predetermined elapsed period of time (Col. 5 lines 15-34 disclose temperature).
Regarding claim 8, Stevens teaches wherein the damper assembly comprises a rectilinearly extending frame having a central passageway adapted to accommodate airflow therethrough, the central passageway sealingly covered by the interior door in the normally closed position (rectilinear shape shown in Figure 2 and Col. 5 lines 15-34 disclose a seal).
Regarding claim 9, Stevens teaches wherein the frame is sized to span an interior space between two or more parallel support joists in the interior substrate, and to be attached to the two or more parallel support joints during installation (this is considered intended use and is also shown in Figure 2 between two joists).
Regarding claim 10, Stevens is silent on wherein the frame has an overall width of nominally 32 inches and further has a central opening to accommodate, span and be attached to three adjacent support joists arranged on nominally 16 inch centers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the sizing, since such a modification would would allow the device to fit as is shown in Figure 2 of Stevens dependent on the orientation and joist sizing desired and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 11, Stevens teaches a first control circuit module disposed within the damper assembly and a second control circuit module within the exhaust assembly, the first and second control circuits communicating via an intervening wired or wireless communication path (Col 5 lines 15-34 disclose operation of both of these devices therefor the control circuit is taught, additionally Applicant has claimed every means for communication with wired or wireless communication and since there is communication this is also taught).
Regarding claim 15, Stevens is silent on wherein the impeller provides a nominal flow rate of at least 3,000 cubic feet per minute (cfm) during normal operation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a impeller sized as desired, since such a modification would provide a desired flowrate and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 16, Stevens teaches an exhaust assembly control circuit and a damper assembly control circuit, the exhaust assembly control circuit configured to, responsive to an input impeller activation signal, initiate activation of the motor to initiate rotation of the impeller and forward a communication signal to the damper assembly control circuit, and wherein the damper assembly control circuit is configured to activate an actuator to transition the interior door to the open position responsive to the communication signal (Col. 6 lines 47-61 disclose opening the damper when the fan turns on).
Regarding claim 20, Stevens teaches comprising activating the exhaust assembly responsive to an input from a network accessible user device of a user, the network accessible user device further communicating the monitored environmental parameter to the user (Col 5 lines 15-34 and Col. 6 lines 47-61 disclose activating the exhaust assembly from an input from a network accessible user device and this parameter is at least communicated to the user by turning on or off the devices, alternatively displaying parameters such as temperature is common and well-known in the art).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Reed and U.S. Patent 2278581 to MacDougald (MacDougald).
Regarding claim 6, Stevens teaches wherein the damper assembly further comprising an actuator which applies an opening biasing force to move the door to the open position responsive to a control signal from the control circuit (Col. 5 lines 15-34).
Stevens is silent on the damper assembly comprises a biasing mechanism that applies a closed biasing force to nominally retain the interior door in the normally closed position.
MacDougald teaches a counterweight to keep the damper closed (36). It would have been obvious to one of ordainry skill in the art to have modified the teachings of Stevens with the teachings of MacDougald to provide the damper assembly comprises a biasing mechanism that applies a closed biasing force to nominally retain the interior door in the normally closed position. Doing so would ensure the door is closed when power is lost preventing unwanted damage or temperature changes.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Reed and U.S. Patent 9188508 to Meyer (Meyer).
Regarding claim 12, Stevens is silent on a fire retardant barrier material conforming to local construction code requirements and a sealing gasket that establishes a fluidic seal between the conditioned and unconditioned spaces but does teach sealing in Col. 5 lines 15-34.
In its normal use Stevens would have fire retardant barrier materials as it would be required to conform to local construction code requirements and would be a simply change in materials.
Meyer teaches a gasket for sealing 106, Figures 11a and 11b). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Stevens with the teachings of Meyer to provide a gasket for sealing. Doing so would provide the structure that provides the seal of Stevens.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Reed and U.S. PGPUB 20100332034 to Bergeson et al. (Bergeson).
Regarding claim 13, Stevens is silent on the exhaust assembly and the control circuit are powered using at least one low voltage direct current (DC) power supply.
Bergeson teaches using direct current to power and exhaust system (Paragraphs 0069 and 0136) and batteries (Claim 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Stevens with the teachings of Bergeson to provide the exhaust assembly and the control circuit are powered using at least one low voltage direct current (DC) power supply. Doing so would allow the device to operate on a different type of power and allow the device to operate during a power outage.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Reed and U.S. Patent 2299833 to Mader et al. (Mader).
Regarding claim 14, Stevens is silent wherein the damper assembly further comprises a fusible mechanical link that causes the interior door to fail shut responsive to an anomalous event
Mader teaches wherein the damper assembly further comprises a fusible mechanical link that causes the interior door to fail shut responsive to an anomalous event (Page 2 Col. 2 lines 7-11 and 50-59). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Stevens with the teachings of Mader to provide wherein the damper assembly further comprises a fusible mechanical link that causes the interior door to fail shut responsive to an anomalous event. Doing so would allow the device to close in an emergency situation to prevent further damage to the structure and/or undesirable temperature changes.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Reed, U.S. Patent 4501389 to Kolt (Kolt) and Meyer.
Regarding claim 2, Stevens is silent on wherein the control circuit comprises a pressure sensor and the measured environmental parameter is generated responsive to an interior pressure within the unconditioned space established at least in part by the operation of the exhaust assembly.
Kolt teaches operating an exhaust assembly as a result of sensed pressure (Col. 4 line 35 – Col. 4 line 5 discloses automatically venting the attic responsive to pressure and therefore application of a pressure sensor such as the one found in Meyer (145)would be trivial to perform the same function as Kolt. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Stevens with the teachings of Kolt to provide wherein the control circuit comprises a pressure sensor and the measured environmental parameter is generated responsive to an interior pressure within the unconditioned space established at least in part by the operation of the exhaust assembly. Doing so would allow the attic to vent in undesirable pressure scenarios.

Allowable Subject Matter
Claim18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not provide a reasonable combination to teach the pressure sensor comprises a differential pressure sensor and the measured environmental parameter comprises a differential pressure between a first interior pressure within the unconditioned space and a second interior pressure within the conditioned space in combination with the rest of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        8/16/22